Strahan, J.
The notice of appeal contains nineteen assignments of error; but counsel for appellant have failed to appear or file a brief in support of same. In such case the better practice is to affirm the judgment without an examination of the alleged errors, and this judgment will be affirmed for that reason. (Kelly v. McCormick, 28 Cal. 318; Edmondson v. Alameda County, 24 N. Y 349 Hutton v. Reed, 25 Cal. 478; Hickinbotham v. Monroe, 28 Cal. 489; Brewster v. Johnson, 51 Cal. 222
In the last case cited the court say: “We decline to perform the duty of counsel by examining the record to ascertain, if *240possible, error may not have intervened in the court below.” Notwithstanding this rule of practice in this particular case, we have examined the record and failed to find any error therein.
Let the judgment be affirmed.